El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Con fecha 8 de junio de 1925 (34 D.P.R. 944) esta corte’ confirmó originalmente la sentencia de la Corte de Distrito-de Ponce dictada en marzo 30 de 1925. El caso fué de-vuelto a Ponce, y en julio primero de 1925 el apelado radicó su memorándum de costas. Entonces se presentó en esta corte una moción de reconsideración que fué declarada coa lugar. El banco apelado por su parte llamó la atención al hecho de que el mandato había estado en Ponce por un. número de días; que esta corte había perdido su jurisdic-ción y que los apelantes habían radicado su oposición al me-morándum de costas. Entonces esta corte dictó la siguiente resolución:
“Vista la moción levantando la cuestión de falta de jurisdiccío» presentada por la demandante-apelada y apareciendo de la certifi-cación acompañada y de los autos que la moción sobre reconsidera-ción de los apelantes fué radicada más de 10 días después de dic-tada la sentencia cuya reconsideración se solicita y después de ar-chivada la sentencia de la Corte de Distrito y de presentado per-la apelada un memorándum de costas que fué impugnado por Ios-apelantes, y visto además el tomo 2 Ruling Case Law, página 175.,. párrafo 150, se deja sin efecto la resolución de esta Corte de julio.’ 22, 1925, y se confirma la sentencia dictada por la Corte de Dis-trito de Ponce en marzo 30 de 1925, en el caso arriba expresado... Comuníquese. ’ ’
Con el memorándum y la oposición ante sí la Corte de-Distrito de Ponce procedió, según resolución que dictó, a fijar las costas y honorarios de abogado. Se apela de dicha resolución y los apelantes insisten en que el memorán-dum de costas fué radicado prematuramente. La teoría ale-gada es que nuestra orden de reconsideración privó a la Corte de Distrito de Ponce de jurisdicción y que la senten-cia de dicha corte tan sólo era firme desde la fecha de nues-tra resolución final que se transcribe más arriba.
Al tiempo de radicarse el memorándum de costas exis-*91tía una sentencia aparentemente firme. De todos modos resolvemos qne el memorándum de costas originalmente no fné radicado prematuramente así como que los pasos sub-siguientes de esta corte por los cuales la sentencia por fin se hizo definitivamente firme no invalidaron la radicación del memorándum de costas. A ser necesario, nuestra reso-lución de 10 de marzo de 1926 supra, debe considerarse como que restablece el caso a su status quo.

La resolución apelada debe ser confirmada.

El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.